DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-7, 9 and 11 are pending
Claims 8 and 10 are now canceledClaims 12-18 are previously withdrawn from consideration
Claims 1 and 9 are currently amended
Claims 1-7, 9 and 11 are rejected

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/23/2021 has been entered.
 	
Claim Objections
Claim 1 is objected to because of the following informalities:  Line 1 should include a colon after “includes”.  Also, line 6 states “the baffles being”.  Examiner suggests amending the limitation to further recite “the plurality of baffles being” to .  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  Line 2 states “the opening”.  Examiner suggests amending the limitation to further recite “the single opening” to maintain consistency.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  Line 2 states “the filter medium when”.  Examiner suggests amending the limitation to further recite “the granular filtering medium” to maintain consistency.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  Lines 1-2 states “the baffles”.  Examiner suggests amending the limitation to further recite “the plurality of baffles” to maintain consistency.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9 and 11
Claim 1 recites the limitation "a disrupter arrangement comprising a plurality of baffles…and at least partially surrounded by the granular filtering medium” on lines 4-6.  It is unclear what is being at least partially surrounded, the disrupter arrangement and/or the plurality of baffles?  Claims 2-7, 9 and 11 are also rejected since these claims depend on claim 1.
Claim 9 recites the limitation "each of at least some of the baffles” on lines 1-2.  This claim limitation is unclear and confusing.  Examiner suggests amending the limitation to either recite “each of the plurality of baffles” or “at least some of the plurality of baffles” to avoid any confusion.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-7, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Schulz (US 7,364,654) in view of Roberts et al. (US 5,534,202) (hereinafter “Roberts”).

Regarding Claim 1:
Schulz teaches a filter (see FIG. 1, water treatment system 10) (see FIG. 13, water treatment system 201) (see col. 1 lines 11-19) (see col. 8 lines 50-59) which includes:
a receptacle defining a chamber (see FIG. 2, vessel 14 defining a vessel inner chamber 74) (see FIG. 13, cylindrical pressure vessel 202 defining an inner chamber (no reference character provided)) (see col. 4 lines 14-47) (see col. 8 lines 50-59);
a granular filtering medium contained in the chamber of the receptacle (see FIG. 2, filter element 84) (see FIG. 13, bed of filter media 203, 204 and 205) (see col. 2 lines 8-12 – “A bed of granular filter media is disposed within the pressure vessel and substantially surrounds at least a portion of the flow transfer tube…”) (see col. 4 lines 45-67) (see col. 9 lines 10-18); and 
a disrupter arrangement mounted in the chamber of the receptacle (Examiner’s note:  the limitation “a disrupter arrangement” is merely any name for causing a disruption of a filter media), the disrupter arrangement to disrupt agglomeration of the granular filtering medium within the chamber of the receptacle (Examiner’s note:  this 
Schulz does not explicitly teach a disrupter arrangement comprising a plurality of baffles mounted in the chamber of the receptacle, the baffles being mounted in the chamber in a distributed manner across a vertical and a horizontal cross-section of the chamber with a spacing between the baffles, as recited in amended, independent claim 1.
Roberts teaches a filtering treatment system (see Roberts FIG. 5) including a pipe 108 and a plurality of spaced conduits/tubes 109 and 110, wherein the tubes 109, 110 are inserted into the main pipe 108 to further cause disruption (Examiner’s note:  outer circumference/structure of tubes 109, 110 are capable of causing disruption of a fluid inside a tube regardless if a fluid exits out from tubes 109, 110) (see Roberts col. 5 lines 15-41 – “…air header pipe 108…air lateral 110 in the same manner as the connection between the spreader tube 109 and the air header pipe 108…As a result, the desired spacing between points of air distribution is achieved even though the 
Schulz and Roberts are analogous inventions in the art of teaching a filter treatment system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the flow transfer tube 207 of Schulz to include the plurality of baffles (conduits/tubes 109, 110) mounted in a distributed manner across a vertical and horizontal cross-section and with a spacing between the baffles, inserted into the tube 207 of Schulz, to further disrupt agglomeration of the granular filtering medium within the chamber of the receptacle of Schulz (see Roberts col. 5 lines 15-41 – “…air header pipe 108…air lateral 110 in the same manner as the connection between the spreader tube 109 and the air header pipe 108…As a result, the desired spacing between points of air distribution is achieved even though the spacing between laterals 110 is up to twice as large…the number of air laterals [110] can be reduced by one-half…”).

Regarding Claim 2:
The combination of Schulz in view of Roberts teaches the filter of claim 1 wherein Schulz further teaches an access opening (see Schulz FIG. 2, inlet 26) for injecting waste water to be filtered into the chamber of the receptacle and an egress opening (see Schulz FIG. 2, outlet 28) for the discharge of filtered water from the receptacle.  Although Schulz does not specifically teach a single opening serving as both the access opening and the egress opening; however, it would have been obvious before the effective filing date of the claimed invention to modify the filter system of Schulz, as 

Regarding Claim 3:
The combination of Schulz in view of Roberts teaches the filter of claim 2 wherein Schulz further teaches a turbulence imparting mechanism arranged in the chamber of the receptacle, the turbulence imparting mechanism imparting turbulence to the waste water as it is injected into the chamber through the opening (see Schulz FIG. 2, vessel outlet/port 28 communicating with outlet plenum chamber 66) (see Schulz col. 4 lines 22-28).

Regarding Claim 4:
The combination of Schulz in view of Roberts teaches the filter of claim 3 in which Schulz further teaches the turbulence imparting mechanism comprises a porting arrangement arranged in the chamber of the receptacle in communication with the opening, the porting arrangement defining at least one port for the injection of the waste water into the chamber of the receptacle (see Schulz FIG. 2, vessel outlet/port 28 communicating with outlet plenum chamber 66) (see Schulz col. 4 lines 22-28).




The combination of Schulz in view of Roberts teaches the filter of claim 4 in which Schulz further teaches the porting arrangement comprises a plurality of ports through which the waste water is injected into the chamber of the receptacle (see Schulz FIG. 2, vessel outlet/port 28 communicating with outlet plenum chamber 66) (see Schulz col. 4 lines 22-28).

Regarding Claim 6:
The combination of Schulz in view of Roberts teaches the filter of claim 4 in which the at least one port is semi-occluded to encourage turbulent flow and to inhibit escape of the filter medium when the filtered water is discharged from the chamber (Examiner’s note:  Although the combination does not specifically teach the at least one port is semi-occluded, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the filter system of Schulz, as modified by Roberts, to have the ports including outlet port 28 to be semi-occluded to encourage turbulent flow and to inhibit escape of the filter medium when the filtered water is discharged from the chamber) (see Schulz FIG. 2, vessel outlet/port 28 communicating with outlet plenum chamber 66) (see Schulz col. 4 lines 22-28).

Regarding Claim 7:
The combination of Schulz in view of Roberts teaches the filter of claim 6 in which the semi-occlusion of the at least one port is effected by a plurality of vanes arranged in the at least one port (Examiner’s note:  Although the combination does not 

Regarding Claim 9:
The combination of Schulz in view of Roberts teaches the filter of claim 1 wherein Roberts further teaches each of at least some of the baffles comprises an elongate element extending across the chamber of the receptacle (see Roberts FIG. 5, a pipe 108 and a plurality of spaced conduits/tubes 109 and 110) (Examiner’s note:  outer circumference/structure of tubes 109, 110 are capable of causing disruption of a fluid inside a tube regardless if a fluid exits out from tubes 109, 110) (see Roberts col. 5 lines 15-41 – “…air header pipe 108…air lateral 110 in the same manner as the connection between the spreader tube 109 and the air header pipe 108…As a result, the desired spacing between points of air distribution is achieved even though the spacing between laterals 110 is up to twice as large…the number of air laterals [110] can be reduced by one-half…”).
Schulz and Roberts are analogous inventions in the art of teaching a filter treatment system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the flow transfer tube 207 

Regarding Claim 11:
The combination of Schulz in view of Roberts teaches the filter of claim 1 in which the receptacle is a moulding and in which the disrupter arrangement is moulded into the receptacle (see Schulz FIG. 4, passageways 138).  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the filter system of Schulz, as modified by Roberts, to have disrupter arrangement moulded into the receptacle to prevent any dislodging or disconnections between the disrupter arrangement and the receptacle (see Schulz col. 7 lines 44-67 – “a plurality of axially-elongated, circumferentially-spaced, openings in the form of slot-like passageways 138 to allow flow of filtered water from intermediate annular flow channel 88 into inner annular flow channel 100 to allow exposure of the filtered water…”).

Response to Arguments
Applicant's arguments filed 09/18/2020 have been fully considered but focus on amended claims which have been addressed above in the updated rejection (see updated rejection/analysis above).  The rejection of current claims 1-7, 9 and 11 are now updated as being unpatentable over Schulz in view of Roberts.
A new set of claim objections regarding claims 1, 2, 6 and 9 are made (see above).
A new set of 112(b) claim rejections regarding claims 1-7, 9 and 11 are made (see above).














Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627.  The examiner can normally be reached on Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi R Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AKASH K VARMA/Examiner, Art Unit 1773